United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-1231
                                   ___________

Billy Roy Tyler,                     *
                                     *
                  Appellant,         * Appeal from the United States
                                     * District Court for the Southern
      v.                             * District of Iowa.
                                     *
Harrah’s Council Bluffs Casino,      *      [UNPUBLISHED]
                                     *
                  Appellee.          *
                                ___________

                             Submitted: July 30, 2004
                                Filed: July 30, 2004
                                 ___________

Before BYE, FAGG, and RILEY, Circuit Judges.
                             ___________

PER CURIAM.

       Billy Roy Tyler appeals the district court’s preservice dismissal without
prejudice of Tyler’s complaint for failure to state a claim. Tyler, who is African-
American, alleged he appeared at Harrah’s Casino in July 2003 to apply for a job and
was told he must apply online; a “glitch in [the] program . . . prevented [him] from
applying”; he did not see any African-Americans working at the casino; and he was
thus the victim of job discrimination.

      We grant Tyler leave to appeal in forma pauperis. Having carefully reviewed
the record, we conclude preservice dismissal was inappropriate because Tyler’s
complaint, liberally construed, satisfied federal pleading requirements by providing
Harrah’s Casino notice of Tyler’s claim of race-based discrimination in its
employment-application process. See Fed. R. Civ. P. 8(a)(2); Swierkiewicz v.
Sorema N.A., 534 U.S. 506, 514-15 (2002); Smith v. St. Bernards Reg’l Med. Ctr.,
19 F.3d 1254, 1255 (8th Cir. 1994).

      Accordingly, we reverse the dismissal and remand for further proceedings in
accordance with this opinion.
                      ______________________________




                                        -2-